DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6 of U.S. Patent No. 10,831,239. Although the claims at issue are not identical, they are not patentably distinct from each other because:
this instant invention
U.S. Patent No. 10,831,239
1. A mobile device including various components in communication with one another, the mobile device comprising: 
a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive layer for receiving a plurality of data input; 


a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the processing of at least a portion of data input received of the plurality of data input received from the display device responsive to receiving communication from the deformation sensor detecting a threshold level of deformation of the housing.

a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive data input for processing; 
a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates processing of at least a portion of data input received of the plurality of data input received from the display device responsive to receiving communication from the deformation sensor detecting the threshold level of deformation of the housing, and wherein the device controller automatically reactivates processing of the portion of data input received responsive to the deformation sensor ceasing to detect the threshold level of deformation of the housing.


this instant invention
U.S. Patent No. 10,831,239
1. A mobile device including various components in communication with one another, the mobile device comprising: 
a flexible housing; 

a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the processing of at least a portion of data input received of the plurality of data input received from the display device responsive to receiving communication from the deformation sensor detecting a threshold level of deformation of the housing.

a flexible housing; 

a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the display device responsive to receiving communication from the deformation sensor indicating at least the threshold level of deformation of the housing, and wherein the device controller automatically reactivates the display device responsive to the deformation sensor ceasing to detect the threshold level of deformation of the housing.


this instant invention
U.S. Patent No. 10,831,239
1. A mobile device including various components in communication with one another, the mobile device comprising: 
a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive layer for receiving a plurality of data input; 


a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the processing of at least a portion of data input received of the plurality of data input received from the display device responsive to receiving communication from the deformation sensor detecting a threshold level of deformation of the housing.

a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive 
a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the processing of at least a portion of data input received of the plurality of data input received from the display device responsive to receiving communication from the deformation sensor detecting the threshold level of deformation of the housing and reactivates the processing of the portion of data input received responsive to the deformation sensor ceasing to detect the threshold level of deformation of the housing.


	As can be seen from the above comparisons, claims 1, 3 and 6 of U.S. Patent No. 10,831,239 anticipate each feature of claim 1 of the instant application.
Claim 2 of the instant application is also anticipated by claims 1, 3 and 6 of U.S. Patent No. 10,831,239.

Claims 5-6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,831,239. Although the claims at issue are not identical, they are not patentably distinct from each other because:
this instant invention
U.S. Patent No. 10,831,239
5. A mobile device including various components in communication with one another, the mobile device comprising: 
a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive layer for receiving a plurality of data input; 
a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the display device responsive to receiving communication from the deformation sensor indicating at least a threshold level of deformation of the housing.
3. A mobile device including various components in communication with one another, the mobile device comprising: 
a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive layer for receiving a plurality of data input; 
a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the display device responsive to receiving communication from the deformation sensor indicating at least the threshold level of deformation of the housing, and wherein the device controller automatically reactivates the display device responsive to the deformation sensor ceasing to detect the threshold level of deformation of the housing.


claim 5 of the instant application.
Claim 6 of the instant application is also anticipated by claim 3 of U.S. Patent No. 10,831,239.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6 of U.S. Patent No. 10,831,239. Although the claims at issue are not identical, they are not patentably distinct from each other because:
this instant invention
U.S. Patent No. 10,831,239
10. A mobile device including various components in communication with one another, the mobile device comprising: 
a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive layer for receiving a plurality of data input; 

a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the processing of 

a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive layer for receiving a plurality of data input for processing; 
a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates processing of at 


this instant invention
U.S. Patent No. 10,831,239
10. A mobile device including various components in communication with one another, the mobile device comprising: 
a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive layer for receiving a plurality of data input; 
a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the processing of at least a portion of data input received of the plurality of data input received from the display device responsive to receiving communication from the deformation sensor detecting a threshold level of deformation of the housing and reactivates the processing of the portion of data input received responsive to the deformation sensor ceasing to detect a threshold level of deformation of the housing.

a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive layer for receiving a plurality of data input; 
a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the display device responsive to receiving communication from the 



this instant invention
U.S. Patent No. 10,831,239
10. A mobile device including various components in communication with one another, the mobile device comprising: 
a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive layer for receiving a plurality of data input; 

a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the processing of at least a portion of data input received of the plurality of data input received from the display device 

a flexible housing; 
a flexible display device mounted in the housing, wherein the display device includes a touch-sensitive layer for receiving a plurality of data input for processing; 
a deformation sensor mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing; and 
a device controller configured to operate the mobile device responsive to receipt of data input from the flexible display device, wherein the device controller automatically deactivates the processing of at least a portion of data input received of the plurality of data input received from the display device 


As can be seen from the above comparisons, claims 1, 3 and 6 of U.S. Patent No. 10,831,239 anticipate each feature of claim 10 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha (US 2015/0370317).
Regarding claim 1, Cha teaches a mobile device (Fig. 1: electronic device 101; Figs. 4-6; [0031]) including various components (Fig. 1: components in electronic device 101) including various components in communication with one another, the mobile device comprising: 
a flexible housing (Fig. 4-6: inherent flexible housing of electronic device 101); 

a deformation sensor ([0071]: “[T]he electronic device 101 may determine whether it has been gripped, through at least one sensor. The sensor may be at least one of a touch sensor, a proximity sensor, a temperature sensor, a gyro sensor, and a pressure sensor”) mounted in the housing, the sensor being configured to detect a threshold level of deformation of the housing (Fig. 3: step 320; Examiner’s Note: the housing and the display have the same level of deformation, according to Fig. 4); and 
a device controller (Fig. 1: processor 120, display controller 170) configured to operate the mobile device (Fig. 3: steps 320-340) responsive to receipt of data input from the flexible display device (Fig. 3: step 310), wherein the device controller automatically deactivates the processing of at least a portion of data input received of the plurality of data input received from the display device (Fig. 3: steps 320-340; Figs. 4B-4C: second area 402 may be controlled to be deactivated; Examiner’s Note: according to last sentence of para. [0066], “deactivation may mean non-sensing of an input on a screen or not performing an operation associated with the input”) responsive to receiving communication from the deformation sensor detecting a threshold level of deformation of the housing (Fig. 3: step 320).

claim 3, Cha teaches the mobile device of claim 1. Cha further teaches the mobile device of claim 1, wherein the housing is constructed of a material having a known resistance to deformation (Fig. 4; Examiner’s Note: in order to have a mobile device operating in the manner as shown in Fig. 4, the housing of the mobile device is necessarily constructive of a material having a resistance to deformation allowing it to deform without being damaged, i.e., the material having a known resistance to deformation and not be damaged when being deformed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0307816) in view of Cha (US 2015/0370317).
Regarding claim 5, Lee teaches a mobile device (Figs. 1-3) including various components (Fig. 6: display unit 100, pressure sensor 122 and control unit 130) in communication with one another, the mobile device comprising: 
a flexible housing (Figs. 1-3: inherent housing of display device 100 including bending portion 115); 

a deformation sensor (Figs. 1-3: pressure sensor 122; Figs. 10-11: pressure sensor 122) mounted in the housing, the sensor being configured to detect a level of deformation of the housing ([0086]); and 
a device controller (Fig. 6: control unit 130) configured to operate the mobile device responsive to receipt of data input from the flexible display device ([0086]: “receipt of data input from the flexible display device” is interpreted as receipt of data input indicating that the display unit 110 is bent in such a way (e.g., folded in half) that the first and second screen regions 111 and 112 disposed at both sides of the bending portion 115 form a second angle of roughly 0-degree., i.e., are substantially parallel to each other), wherein the device controller automatically deactivates the display device responsive to receiving communication from the deformation sensor indicating at least a level of deformation of the housing ([0087]: last two sentences; Examiner’s Note: the display unit 110 being switched to a lock mode results in automatically deactivating processing of any data input to the display, including touch data input).
Lee does not further expressly teach the level of deformation of the housing detected by the deformation sensor is a threshold level of deformation of the housing. Lee teaches in para. [0086] a level of deformation of the housing being roughly 0 degree formed between two halves of the display device, but is silent on pointing out the roughly O degree is a threshold level for triggering turn-off of the flexible display device. In other words, it is not explicitly 
However, it is not new in the related art determining an action implemented to a flexible display device in response to detection of a threshold level of deformation of the housing of a flexible display device.
Cha, for instance, teaches in Fig. 3 determining an action implemented to a flexible display device in response to detection of a threshold level of deformation of the housing of a flexible display device.
Before the effective filing date of the invention, it would been obvious for one ordinary skill in the art to apply Cha’s technique to Lee’s device, assigning a threshold level of deformation of the housing of a flexible display device and triggering turn-off of the flexible display device in response to detection of the threshold level of deformation of the housing.
Because in automatic implementation of a process, use of a threshold, with which an input is compared, to determine a subsequent action is widely adopted in the touch display field, one ordinary skill in the art would try adopting the threshold technique when implementation of turning off Lee’s flexible display in Fig. 10 to expect a predictable operational success.

Regarding claim 7, Lee/Cha teach the mobile device of claim 5. Lee further teaches the mobile device of claim 5, wherein the housing is constructed of a material having a known resistance to deformation (Fig. 10; Examiner’s Note: in order to have a mobile device operating in a manner as shown in Fig. 10, the housing of the mobile device is necessarily constructive of 

Regarding claim 9, Lee/Cha teach the mobile device of claim 5. Lee/Cha further teaches the mobile device of claim 5, wherein the device controller is further configured to automatically deactivate the processing of at least a portion of data input received of the plurality of data input received from the display device (Lee: [0087], last sentence) responsive to receiving communication from the deformation sensor detecting a threshold level of deformation of the housing (Lee: [0086]-[0087]; also see modification applied to claim 5).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 10 and its dependent claims 11-15 would be allowable if the double patenting rejection to claim 10 set forth in this Office action was overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434.  The examiner can normally be reached on Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUEMEI ZHENG/Primary Examiner, Art Unit 2693